Citation Nr: 1539101	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include as due to military sexual trauma (MST).
.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 under honorable conditions.  He subsequently served on active duty from December 1981 to July 1985 "under other than honorable conditions."  Significantly, a March 2008 Administrative Decision found that the Veteran's service from December 1981 to July 1985 was dishonorable for VA purposes.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in July 2011 in which the RO, inter alia, continued a denial of service connection for PTSD.  In October 2011, the Veteran filed a notice of disagreement (NOD) with this determination.  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013. 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

During the hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for bilateral hearing loss and the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an anxiety disorder.  

Also, during the hearing, the undersigned held the record open for 30 days for the submission of additional evidence.  In June 2015, the Veteran submitted the evidence identified during the hearing.  Notably, neither the Veteran nor his representative submitted a waiver of initial RO consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Significantly, the July 2011 rating decision on appeal noted that a claim for service connection for PTSD was previously denied by rating decision dated in May 2008 and also found that "there remains no material evidence to support [the Veteran's] claim of the assaults."  However, it appears that the RO denied the claim on the merits rather on the failure to submit new and material evidence.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the portion of the appeal as encompassing both matters set forth on the title page.

In characterizing the claim on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed in more detail below, the Veteran was previously denied service connection for PTSD on the basis that there was no confirmation of the Veteran's claimed stressor. 

The current appeal continues to encompass the matter of whether the Veteran has PTSD that is related to service.  As such, the Board finds that the Veteran's current claim for service connection is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.

Furthermore, the United States Court of Appeals for Veterans Claims ( Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), has also held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Consequently, the now reopened claim for PTSD has been expanded to include consideration of all acquired psychiatric diagnoses of record.

This appeal has been processed ustilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims  processing systems..

The Board's decision reopening the previously denied claim for service connection PTSD is set forth below.  The reopened claim for service connection for an acquired psychiatric disorder, to include PTSD, on the merits, is addressed in the remand following the order; this matter being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided  have been accomplished.
	
2.  In a May 2008 rating decision, the RO denied service connection for PTSD; although notified of the denial in June 2008, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Additional evidence associated with the claims file since the May 2008 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the RO's May 2008 rating action is new and material, the requirements for reopening the claim for service connection PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) medical evidence of a link between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2015).


The Veteran filed an initial claim for service connection for PTSD in June 2007.  In a May 2008 rating decision, the RO denied service connection for PTSD on the basis that there was no evidence of a verifiable stressor (as the Veteran had failed to provide a completed PTSD questionnaire listing his stressors).  Additionally, there was no nexus between the Veteran's claimed PTSD and his military service.  Evidence of record at the time of the May 2008 denial included the Veteran's service treatment records.  

Although notified of the denial in May 2008, the Veteran did not initiate an appeal.  Significantly, while the Veteran submitted a statement regarding his claim on May 27, 2008 (which was received by VA on June 10, 2008), this statement does not note disagreement with the May 2008 decision.  Furthermore, while a July 2009 statement from the Veteran indicated that the May 2008 statement was meant to be an NOD, the July 2009 statement was not received within one year of the May 2008 rating decision.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the May 2008 denial of service connection for PTSD is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of service connection for PTSD was the RO's May 2008 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In June 2010 correspondence, the Veteran again requested service connection for PTSD, this time as due to military sexual trauma.  As such, the June 2010 statement must be treated as a petition to reopen the previously denied claim for PTSD.  

Evidence added to the claims file since May 2008 consists of VA, Vet Center, and private treatment records dated as early as October 2009 showing treatment for PTSD due to military sexual trauma, statements from the Veteran and his representative regarding his claimed stressors including military sexual trauma, as well as the transcript of the June 2015 Board hearing.  Significantly, these documents, collectively, show a history of military sexual trauma, specifically, being fondled in a public restroom of the Wagon Wheel Restaurant by the Veteran's first sergeant.  Also, in March 2013 and September 2013 statements, the Veteran and his representative noted "markers" of the in-service sexual trauma, specifically, the Veteran's failure to succeed during his second period of service following positive performance reviews during the Veteran's first period of service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  Specifically, VA, Vet Center, and private treatment records dated as early as October 2009 showing treatment for PTSD due to military sexual trauma, statements from the Veteran and his representative regarding his claimed stressors including military sexual trauma, as well as the transcript of the June 2015 Board hearing are "new" in that they were not before agency decisionmakers at the time of the May 2008 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's PTSD was incurred during service and/or is secondary to his alleged military sexual trauma.  The basis for the May 2008 denial was that there was no verification of an in-service stressor.  These new treatment records and the Veteran's statements, while certainly not conclusive, relate to an unestablished fact necessary to substantiate the claim for service connection for a PTSD (i.e., a verified stressor), and thus, when presumed credible, also raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  



REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection for an acquired psychiatric disorder to include PTSD, on the merits, is warranted.  

As above, the Board has found a basis for reopening the claim for service connection.  VA, Vet Center, and private treatment records dated as early as October 2009 show treatment for PTSD due to military sexual trauma.  Specifically, an October 2009 VA treatment record shows a positive PTSD screen along with a history of military sexual trauma.  A March 2010 VA treatment record notes that, while stationed in Germany, the Veteran was told to "look for bodies" do to race tensions but never saw any.  He also reported being assaulted by a black soldier during basic training.  Finally, the Veteran reported that in Germany, while off-base, a first sergeant fondled him but the Veteran did not report the incident.  The March 2010 VA treatment record shows a diagnosis of anxiety disorder along with R/O (rule out) PTSD from childhood abuse and MST (military sexual trauma).  

An April 2010 Vet Center treatment note shows a history of sexual assault while in the military.  Specifically, the Veteran reported that he was assaulted in Germany by a sergeant major in dress uniform in a rest room when he grabbed the Veteran's crotch.  The Veteran reported that he could not do anything more than try to push him away, as beating up the sergeant would mean the Veteran would go to jail.  According to the Veteran, this incident had haunted him for years, since it happened in 1977/1978, with nightly nightmares, intrusive thoughts, and flashbacks.  This report shows a diagnosis of PTSD due MST.  Also, private treatment records from S.O., L.C.S.W. dated from January 2015 to June 2015 show a diagnosis and treatment for PTSD due to MST.  

Also, during the June 2015 Board hearing, the Veteran reiterated a history of being fondled in a public restroom of the Wagon Wheel Restaurant by his first sergeant in approximately 1977.  Furthermore, in a March 2013 statement, the Veteran noted "markers" of the in-service sexual trauma, specifically, the Veteran wrote that he had been a good soldier prior to his MST and had intended to make a career out of his service.  Then, after the event, he had problems with authority and ultimately received an OTH (other than honorable) discharge from his second period of service.  The Veteran also wrote that he had problems with depression following the MST, specifically, panic attacks whenever he was "cornered or alone with a black man."  The Veteran further wrote that he began abusing alcohol during his first period of service and was put in a program for chemical dependence.  The Veteran also wrote that he began having problems with authority and was disciplined for disrespecting his commanding officers.  The Veteran also wrote that he began overeating during service to soothe is anxiety and stress and gained weight during service.  Finally, the Veteran noted that, after the MST, he experienced a breakup of a primary relationship when he was divorced the first of five times.  

In a September 2013 statement, the Veteran's representative noted "markers" of the alleged in-service sexual trauma, specifically, the Veteran's failure to succeed during his second period of service following positive performance reviews during the Veteran's first period of service.  

Significantly, a review of the Veteran's service personnel records shows that he did receive positive performance reviews during his first period of service followed by negative performance reviews during his second period of service.  The Veteran was charged with two separate periods of being AWOL (absence without leave), first from June 6, 1984 to June 29, 1984 and again from June 30, 1984 to December 27, 1984.  

A review of the Veteran's service treatment records shows that he was treated for acute alcoholic intoxication in May 1977.  His weight upon enlistment examination in February 1976 was 174 pounds and his weight upon separation examination in January 1979 was 185 pounds.  The Veteran's January 1979 separation examination shows a normal psychiatric system and in reports of medical history dated in February 1976 and January 1979, the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort."  

As for the requirement of credible supporting evidence that a claimed in-service stressor actually occurred, VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277   (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Here, although the Veteran has been diagnosed with PTSD  due to  MST, he has not undergone VA psychiatric examination.  However, given the evidence discussed above, to include the nature of the Veteran's alleged in-service stressor, and the evidence and allegations as to the Veteran's behavior changes in service following the alleged assaults, the Board finds that that the Veteran should be afforded a VA mental health examination to obtain medical information needed to resolve this claim-to include medical determination as to whether the alleged in-service MST occurred; whether he meets the diagnostic criteria for PTSD; and whether any psychiatric disability other than PTSD was incurred or is otherwise medically related to service, to include any the alleged in-service MST.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Roseburg, Oregon dated through January 13, 2013; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Roseburg VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from January 2013.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Furthermore, in July 2009 correspondence, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide legally adequate notice of what is needed to support a claim for service connection for PTSD based on in-service personal assault and should specifically invite him to submit statements that can attest to his change in behavior during service.  

The AOJ should also request that Veteran furnish, or furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records-to include records from Umpqua Community Health Clinic (2006-2008) and Evergreen Family Medicine (2008-2009).  Significantly, a review of the claims file shows that the Veteran submitted a signed VA Form 21-2142 in July 2009 authorizing VA to obtain private mental health records from Umpqua Community Health Clinic (2006-2008) and Evergreen Family Medicine (2008-2009).  However, no attempt was ever made to obtain these records and the authorization form is now outdated.  
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the Roseburg VAMC (dated from January 2013).  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Obtain from SSA all records pertaining to the Veteran's application for disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).  Follow the provisions of 38 C.F.R. § 3.159  as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) record-to include records from Umpqua Community Health Clinic (2006-2008) and Evergreen Family Medicine (2008-2009).  

The letter must also provide legally adequate notice of what is needed to support a claim for service connection for PTSD based on in-service personal assault and should specifically invite him to submit statements that can attest to his change in behavior during service.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report  should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically consider all evidence of record related to the Veteran's alleged in-service sexual assault, to include the following:

* the Veteran's assertions regarding being fondled in a public restroom of the Wagon Wheel Restaurant by his first sergeant during his military service in Germany in approximately 1977;
* the medical evidence dated as early as October 2009 showing treatment for PTSD due to MST; 
* the Veteran's service personnel records showing positive performance reviews during his first period of service followed by negative performance reviews during his second period of dishonorable service; 
* the Veteran's service treatment records showing that he was treated for acute alcoholic intoxication in May 1977, experienced a 9 pound weight gain (from 174 pounds to 185 pounds) between his February 1976 enlistment examination and his January 1979 separation examination, the Veteran's January 1979 separation examination showing a normal psychiatric system; and a January 1979 report of medical history wherein the Veteran denied "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort;" 
* and any supporting buddy statements attesting to the change in the Veteran's behavior during service.

Thereafter, the examiner should render a determination as to whether the collective evidence indicates that any  alleged assault(s) occurred. 

If so, the examiner should address whether the Veteran currently meets-or,  at any time pertinent to the current claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of such military sexual trauma (MST). 

If a diagnosis of PTSD resulting from the identified MST is deemed appropriate, the examiner should clearly and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the MST and the Veteran's symptoms. 

Regardless of whether PTSD due to MST is diagnosed, the examiner should clearly identify all other current acquired psychiatric disorder(s) diagnosed currently or validly diagnosed at any point pertinent to the current claim, to include general anxiety (even if currently resolved). 

Then, for each such diagnosed disability,  the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during the Veteran's first period of service (February 1976 to February 1979) or is otherwise medically related to service, to include the MST referenced above. 


In rendering each requested opinion, the  examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical records, s, and all lay assertions, to include the Veteran's assertions and any lay statements submitted on his behalf.  In particular, the examiner should comment on the significance, if any, on the Veteran's conceded history of childhood physical abuse in the development of the psychiatric disorder. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


